MANTON, Circuit Judge
(dissenting). The controversy as to who was right or wrong in giving the conflicting orders to the master of the steamer “Heina” while she was in River Plate, and 'the steamer “Mowinckel” at Progresso, Mexico, ought not to enter into our considerations now, for the parties made concessions and compromised their differences on June 5, 1917, and reduced their agreement to writing. The writing itself permitted neither party to keep anything in reserve for future action. It is evident that the parties intended to settle all matters concerning which they differed and start anew with the charter agreement. It provided for releases from “any claim with respect to the subject-matter of this agreement on account of any matter prior to the date of this agreement. The Company is to malee no claims or deductions whatever for stoppage during the negotiations concluded by this agreement.”
Any reasonable interpretation of the intention of the parties as gained from this agreement, would require sufficient time to give notice to the ship to proceed or for the owners to recall their stoppage orders. The parties could not have intended anything else. The owners were released from all the'consequences of the stoppage order. Now to hold that the owners may not collect hire during the period between June 5th, when the agreement was signed, and when the orders were actually received by the masters of the vessels to proceed, would seem to impose an obligation on the owners which was never contemplated by the parties on June 5th.
For this reason, I dissent.